Citation Nr: 1208042	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-44 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation in excess of 70 percent for the service-connected post traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2007 when the RO assigned a 70 percent rating for the service-connected PTSD, effective on September 25, 2007.  

The Court of Appeals for Veterans Claims (Court) has held that a total rating based upon individual unemployability by reason of service-connected disability encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a November 2011 rating decision, the RO granted the Veteran's claim for a total rating due to individual unemployability by reason of service-connected disability, effective on September 25, 2007.  


FINDING OF FACT

Beginning with the filing of his claim for increase on April 6, 2007, the service-connected PTSD is shown to have been manifested by a disability picture that more nearly approximates that of total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for the service-connected PTSD have been met beginning on April 6, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating criteria for rating mental disorders reads as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation  or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2011).  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2011).  

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  


Analysis

Based on a careful review of the record, the Board finds that, for the period of the appeal, the service-connected PTSD is shown to have been manifested by disability picture that more closely resembles the criteria for a 100 percent in approaching a level of total social and occupation impairment. 

A January 2006 VA examination report indicates that the Veteran reported having two or three nightmares and flashbacks a week.  He reported having diminished interest in activities that he used to enjoy, feeling detached from others, and having a restricted range of affect.  He had persistent symptoms of increased arousal as indicated by difficulty falling and staying asleep and difficulty with concentration and startle response.  

The report indicates that the Veteran was able to work as a truck driver for 20 years and he had been unemployed for two years.  It was noted that the Veteran had been in a serious motor vehicle accident in May 2001 and hospitalized for 29 days for treatment of injuries.  

The examiner noted that this accident might have been a wakeup call for treatment for PTSD.  The Veteran went back to work, sustained an injury to his back, and was forced to retire in January 2005.  

Regarding social history, it was noted that the Veteran had been married and divorced three times.  He was in his fourth marriage.  The Veteran's youngest brother lived across the street from him but they did not socialize.   

The mental status examination revealed that the Veteran had a dysphoric affect and subjective depression.  He felt alienated and persecuted by others.  He had a number of somatic and dissociative problems which impeded his ability to work.  He had racing thoughts and at times and had strange urges to do something harmful to himself.  He admitted having suicidal ideation but denied intent.  

The Veteran did not have any hobbies or interests to keep him motivated.  There was anhedonia and withdrawal from social life. He had poor insight and judgment.  He had some memory and attention problems.  The examiner noted that the Veteran was on medication and needed to remain medically complaint.  

The Axis I diagnosis was that of PTSD, severe with depression; marijuana abuse; methamphetamine abuse in remission, and alcohol abuse in remission.  The GAF score was 50 which is indicative of serious impairment. 

The Veteran is found to have filed his claim for an increased rating for the service-connected PTSD on April 6, 2007.  

The Veteran was examined by VA in May 2007 when an Axis I diagnostic impression was recorded that he had fairly regular PTSD problems as well as depression issues and substance abuse issues and alcohol that were in full remission.  The GAF score was noted to range between 45 and 55.

A November 2007 VA examination report indicated that the Veteran reported having an extremely limited, monotonous daily schedule.  He typically remained in his room, lying there in the dark, except for a few hours when he emerged in the afternoon to watch television.  He also walked the dog and spent some time on a computer.  He did not like to go out because people made him nervous.  He had few friends and was friends with a combat buddy who he saw once a week.  

The Veteran reported having persistent insomnia associated with frequent, recurrent nightmares, which occurred at least three times a week.  He reported being continuously disturbed by intrusive recollections and flashbacks.  

The Veteran continued to receive regular psychotherapy and pharmacotherapy for PTSD on a monthly basis.  The Veteran was currently taking medication for nightmares and depression.  

The examiner indicated that, given the frequency and intensity of his nightmares, and the persistent sleep disturbance that limited his sleep cycle to one or two hours of continuous sleep, he lacked the energy throughout the day to engage in leisure activities or meaningful social contact.  The examiner indicated that it was doubtful that he could safely return to work as a truck driver in such condition.  

The examiner, a VA psychologist, indicated that the PTSD checklist met the criteria for a DSM-IV diagnosis of PTSD.  The McArthur Nine Symptoms checklist, which measured depression, was in the severe range.  

The examiner indicated that the psychometric findings were consistent with information gathered during the interview for the presence and level of symptomatology and the Veteran scored in a manner similar to normative samples known to have PTSD.  

The examiner stated that the Veteran met all DSM-IV clinical criteria for PTSD.  He noted that the Veteran's behavioral, social, and affective changes linked to the Veteran's stressors have included social isolation, depression, and nightmares.  

The examiner indicated that the Veteran's PTSD symptoms appeared to be related to persistent impairment in functional status and quality of life as indicated by his social alienation and limited activity as well as general lack of motivation.  The examiner opined that the effects of the Veteran's PTSD on occupational and social functioning produced total and social impairment due to PTSD signs and symptoms and required continuous medication.  

The examiner stated that it was his professional opinion that the Veteran's PTSD had worsened since the last examination evidenced by increased psychological distress, pervasive sleep disturbance, increased frequency of flashbacks, and persistent nightmares which were not responding to psychological or psychiatric interventions.  

The Axis I diagnosis was that of PTSD, chronic and severe with associated depression.  The GAF score was 45 which is indicative of serious impairment.  

A May 2008 VA examination report indicated that the GAF score was 45 to 55.  The examiner stated that the Veteran continued to experience PTSD with minimal improvement of his depression.  

Subsequent VA treatment records support the finding that the Veteran had total social and occupational impairment due to the PTSD.  A June 2008 VA treatment record indicates that the Veteran's GAF score was in the 30's and indicative of major impairment.  A May 2009 VA treatment record indicates that the GAF score for the PTSD was 42.  A VA psychological treatment records dated in October 2009 indicate that the Veteran had total social and occupational impairment.   

A May 2011 VA examination report indicated that the Veteran continued to have total social and occupational impairment due to the service-connected PTSD.  It was noted that the Veteran was currently separated from his wife.  The Veteran was socially isolated and withdrawn from peers and family.  He did not engage in leisure activities, had no motivation, and lacked effort in completing anything.  The examiner stated that the Veteran's symptoms and social and occupational functioning either remained unchanged or had worsened.  

The examiner stated that the Veteran had severe chronic PTSD with associated depression.  The examiner noted that there was also evidence of significant cognitive difficulties as evidenced by his performance on the MMSE-II in the impaired range for his age and level of education.  

The examiner stated that the Veteran's symptoms to include PTSD, depression and cognitive impairment were related to his persistent impairment in functional status and quality of life. It was noted that the Veteran had been in treatment with medication management and psychotherapy with limited progress, and if anything, has demonstrated a worsening of the symptoms.  

The examiner concluded that the PTSD to include depression and cognitive limitations render him unable to maintain or sustain meaningful employment.   

When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Thus, in this case, the Board finds that Veteran has total social and occupational impairment due to the PTSD with depression and cognitive limitations.  

Moreover, to the extent that the Veteran is found to have filed his claim for increase on April 6, 2007, the Board  finds that the evidence supports the assignment of a 100 percent rating for the service-connected PTSD on that date.   


ORDER

An increased rating of 100 percent for the service-connected PTSD beginning on April 6, 2007 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


